Birdsong, Presiding Judge,
dissenting.
I would reverse Case No. 70935. The facts clearly show that the plaintiff’s injuries were not the result of a wilful or wanton act on the part of International Paper Realty Company. In my opinion, the plaintiff was a trespasser, and the standard of care owed to a trespasser is not to wilfully or wantonly injure him. Regardless of whose land upon which Ramey was trespassing, he was still a trespasser entitled to the lesser standard of care. Holcombe v. Harris, 143 Ga. App. 173, 175 (3) (237 SE2d 677); Handiboe v. McCarthy, 114 Ga. App. 541 (151 SE2d 905). There is no evidence of wilful or wanton negligence on the part of the appellant or any other landowner.
I respectfully dissent. I am authorized to state that Judge Sognier, Judge Pope and Judge Beasley join in this dissent.